Citation Nr: 1735538	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to payment of death pension benefits.

3.  Entitlement to VA accrued benefits.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to VA accrued benefits is denied.


FINDINGS OF FACT

1.  A certificate of death indicates that the Veteran died in September 2001.  The certificate of death lists the immediate cause of death as congestive heart failure due to severe chronic obstructive pulmonary disease (COPD).  Fatty liver disease due to chronic alcoholism was listed as another significant condition contributing to death.

2.  At the time of the Veteran's death, service connection was in effect for traumatic amputation of the left thumb and index finger (rated at 40 percent) and severe abdominal wound (rated at 30 percent).

3.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran was exposed to asbestos in service, or that a disability incurred in active service was the principal or contributory cause of the Veteran's death.

4.  The Appellant filed this accrued benefits claim over one year after the Veteran's death.

5.  The Veteran did not have a claim pending at the time of this death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

2.  The criteria for establishing accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.1000 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from February 1943 to February 1945.  He died in September 2001.  The Appellant is his son.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The Veteran withdrew his request for a hearing in an August 2015 statement.  38 C.F.R. § 20.702(e).  

The issue of entitlement to payment of death pension benefits addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

1. Cause of Death

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the disabilities were clearly stated in the May 2013 statement of the case (SOC), meaning that a reasonable person could be expected to understand from the information provided what was needed to support the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  Additionally, the Board notes that the Appellant's claim rests upon the argument that in-service asbestos exposure caused the Veteran's death, meaning that an enumeration of service-connected disabilities is not relevant to his theory of entitlement, and the failure to list them in the VCAA notice is harmless.  

The Board acknowledges that no medical opinion has been obtained in response to the cause of death claim; however, the Board finds that such an opinion is not necessary to decide the claim.  As will be discussed below, there is no in-service injury, disease or event to which COPD and related congestive heart failure or fatty liver disease could be related.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the cause of death, there is no reasonable possibility that an opinion could aid in substantiating the current claim.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. 
§ 3.159(d).

The Appellant contends that the Veteran died as a result of disabilities incurred due to in-service exposure to asbestos.  As will be discussed further below, the Board has determined that the Veteran was not exposed to asbestos in service.  As there is no in-service event to base the claim upon, medical records relating to the etiology of the Veteran's COPD or other disabilities will not change the outcome of the claim.  A remand to obtain these medical records would result in additional delay with no benefit flowing to the Appellant, and thus be improper.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

The Appellant contends that the Veteran died due to disabilities that were caused by exposure to asbestos during service.  

If a Veteran dies from a service-connected disability, then that Veteran's surviving spouse, children or parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability if the evidence establishes that a disability that is causally related to service, either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312 (c). 

At the time of the Veteran's death, he was service connected for traumatic amputation of the left thumb and index finger (rated at 40 percent) and severe abdominal wound (rated at 30 percent).  The Veteran's Certificate of Death notes that the immediate cause of the Veteran's death was congestive heart failure due to severe chronic obstructive pulmonary disease, with fatty liver disease due to chronic alcoholism as another significant condition contributing to death.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604  (Fed. Cir. 1996).

The question before the Board is whether the Veteran's death is due to service, specifically due to exposure to asbestos in service.  The Board finds that the most competent, credible, and probative evidence establishes that the Veteran was not exposed to asbestos in service, and his death was not caused by his active service.

In this case, the Veteran's personnel records reflect that he served as an apprentice seaman (AS) before being promoted to seaman second class (s2c) and seaman first class (S1c).  The Appellant has not contended, and the record does not reflect, that the Veteran performed tasks in service specifically associated with asbestos exposure.  By contrast, the Veteran's Certificate of Death shows that after service he worked in the construction industry.  While the Board recognizes that it is the Appellant's sincere belief that the Veteran was exposed to asbestos in service, the competent evidence of record does not support such a finding.  The Board must conclude that the Veteran was not exposed to asbestos during his military service.  

While the Board acknowledges the duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), neither the Appellant nor his representative has argued, and the record does not suggest, that the Veteran's death is related to any incident of service other than his purported asbestos exposure.  Additionally, there is no competent evidence of record otherwise linking his death to service or the service-connected disabilities.  The Veteran's service treatment records (STRs) do not indicate any disability of the heart, lungs, or liver.  The Appellant has not contended that the Veteran's service-connected amputation of the left thumb and index finger or abdominal wound caused the Veteran's death.  As these service-connected disabilities do not relate to the heart, lungs, or liver, the Board does not find that additional development or discussion regarding these disabilities is warranted.

As the Board has found that the Veteran was not exposed to asbestos in service, and there is no other indication of record that the Veteran's death was related to service or his service-connected disabilities, the Appellant's claim that the Veteran died due to disabilities caused by asbestos exposure must be denied.

2.  Accrued Benefits

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Appellant contends that accrued benefits should be paid.  

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121 (a); 38 C.F.R. 3.1000 (a). 

 An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).

The Veteran's Certificate of Death indicates that he died in September 2001.  The Appellant filed this accrued benefits claim in October 2011.  Given that the Appellant was not timely in filing his claim for accrued benefits, it must be denied as a matter of law.

The Board further notes that even if the Appellant had filed a timely claim for accrued benefits, the claim would still be denied.  Prior to his death, the Veteran did not have a pending claim before VA.  As such, the Appellant has no legal entitlement to accrued benefits.  

This claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

REMAND

The Appellant contends that he is entitled to death pension benefits as the helpless child of the Veteran.  As has been noted by the Veteran's representative, the Appellant is in receipt of disability benefits from the Social Security Administration (SSA), but SSA documents are not of record.  These records have significant bearing on the question of whether the Appellant is a helpless child.  Therefore, the 2012 monthly benefit from SSA is also relevant to the claim.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  

The Appellant's representative has also referenced a relevant court finding under a "Helpless Child's Act" in Iowa or Arizona.  Upon a remand, request that the Appellant identify the government agency from which he received this positive finding, and request any relevant documentation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Appellant's Social Security disability benefits records, including all medical documents and decisional documents, as well as documents outlining the monthly benefit the Appellant was paid from SSA in 2012.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Appellant and ask that he identify any government agency or court from which he received a ruling finding him a helpless child, as referenced in the March 2017 Appellate Brief, and provide any necessary authorization to request any related documents.  Request documentation from any agency or court identified by the Appellate.  All attempts to obtain the records should be documented in the file.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to: 	The American Legion


Department of Veterans Affairs


